 
Exhibit 10.1
 


 
SECOND AMENDMENT TO FORBEARANCE AGREEMENT
 
This Second Amendment (this "Second Amendment") to that certain Forbearance
Agreement dated August 17, 2012 (the "Agreement") is entered into and made
effective as of January 2, 2013, by and between Tonaquint, Inc., a Utah
corporation and its successors and/or assigns (the "Holder"), and Wound
Management Technologies, Inc., a Texas corporation (the "Company"). The Holder
and the Company are sometimes referred to herein individually as a "Party" and
collectively as the "Parties". Unless otherwise defined, all references to
defined terms used herein shall refer to such terms as defined in the Agreement.
 
WHEREAS, Section 5 of the Agreement provides, in part, that the Company shall be
entitled to an option to extend the Forbearance Period for two consecutive
periods of thirty days by delivering the applicable Extension Consideration for
each such extension;
 
WHEREAS, the Parties executed that certain First Amendment to Forbearance
Agreement dated December 5, 2012 to amend the Agreement by providing the Company
an option for a third extension period that allowed the Company to pay the Final
Cash Payment by January 15, 2013 in consideration for an extension fee equal
$5,000 that was paid by the Company to the Holder on or around December 5, 2012;
and
 
WHEREAS, the Parties desire to further amend the Agreement by providing the
Company an option for a fourth extension period that would allow the Company to
pay the Final Cash Payment by February 15, 2013, provided, however, that the
Company pays to the Holder an extension fee equal to $5,000 on or before January
10, 2013, as set forth herein.
 
NOW THEREFORE, the Parties agree and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Agreement is hereby
amended as follows:
 
1.     Amendment. Section 5 of the Agreement shall be deleted in its entirety
and replaced with the following:
 
    "5.   Forbearance Period. The Company shall be entitled to the Forbearance
for theperiod beginning on the date of this Agreement and ending sixty calendar
days thereafter (the "Forbearance Period"). The Company will have the option to
extend the ForbearancePeriod for four consecutive periods thirty days for the
first period, thirty days for thesecond period, thirty-one days for the third
period, and thirty days for the fourth period—by delivering to the Holder at
least ten calendar days prior to the end of the original Forbearance Period or
extension period, as applicable, a notice of extension ("Extension Notice"). In
order for the Extension Notice to be effective, (i) the Extension Consideration
(defined below) must be timely delivered to the Holder, and (ii) the Extension
Notice must identify what portion of the Extension Consideration is paid in cash
and which portion is paid in Conversion Shares. The "Extension Consideration" is
equal to $5,000 for the first Extension Notice, $10,000 for the second Extension
Notice, $5,000 for the third Extension Notice and $5,000 for the fourth
Extension Notice; the Extension Consideration for third and fourth Extension
Notice must be paid in cash, and the Extension Consideration for the first
Extension Notice and the second Extension Notice must be paid, at the election
of the
 
 
 
 

--------------------------------------------------------------------------------

 


 
Company, either in cash or by the issuance of fully paid and non-assessable
shares of the Company's Common Stock ("Extension Shares") pursuant to the terms
set forth below, provided that to be effective, any Extension Shares must be
delivered to the Holder on or prior to the due date for the Extension Notice.
The Extension Shares the Company elects to deliver as Extension Consideration
shall be delivered to Holder within three Trading Days of the date of the
applicable Extension Notice (the "Initial Extension Shares"). The number of
Initial Extension Shares delivered shall be equal to the portion of the
Extension Consideration for which the Company elected to pay in Extension Shares
divided by the Market Price as of the date of the Extension Notice. Fifteen
Trading Days following the applicable Trading Date (the "Extension Share
Settlement Date"), the number of Initial Extension Shares that would have been
delivered shall be recalculated (the "Final Extension Shares") by dividing the
portion of the Extension Consideration for which the Company elected to pay in
Extension Shares by the fifteen Trading Day average of the Market Price using
the Market Price for the fifteen Trading Days immediately following the
applicable Trading Date. In the event the number of Final Extension Shares
exceeds the number of Initial Extension Shares, the Company shall deliver to
Holder Extension Shares equal to the number of such excess Final Extension
Shares within three Trading Days of the Extension Share Settlement Date. In the
event the number of Final Extension Shares is less than the number of Initial
Extension Shares previously delivered to Holder, Holder shall deliver Extension
Shares equal to the number of such excess Initial Extension Shares to the
Company within three Trading Days of the Extension Share Settlement Date. Any
Extension Consideration paid to the Holder in cash or Extension Shares will not
apply to and will not reduce the Forbearance Payment or the Outstanding Balance
of the Note."
 
2.     Other Terms Unchanged. The Agreement, as amended by this Second
Amendment, remains and continues in full force and effect, constitutes legal,
valid, and binding obligations of each of the Parties, and are in all respects
agreed to, ratified, and confirmed. Any reference to the Agreement after the
date of this Second Amendment is deemed to be a reference to the Agreement as
amended by this Second Amendment. If there is a conflict between the terms of
this Second Amendment and the Agreement, the terms of this Second Amendment
shall control.
 
3.     Headings. The headings contained in this Second Amendment are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Second Amendment.
 
 
 
[SIGNATURE PAGE TO FOLLOW]
 
 
 
 

--------------------------------------------------------------------------------

 


 
        

 
IN WITNESS WHEREOF, the undersigned Parties have executed and delivered this
Second Amendment effective as of the day first set forth above.
 
 

 
HOLDER:
     
TONAQUINT, INC.
         
By: /s/ John M. Fife
 
John M. Fife, President
             
COMPANY:
     
WOUND MANAGEMENT TECHNOLOGIES, INC.
          By: /s/ Robert Lutz, Jr.   Name: Robert Lutz, Jr.   Title:
CEO                    

 
 
 
[SIGNATURE PAGE TO SECOND AMENDMENT]
 
 
 
 

--------------------------------------------------------------------------------

 
 